IN THE SUPREME COURT, STATE OF WYOMING

                                       2022 WY 133

                                                                October Term, A.D. 2022

                                                                      October 26, 2022

 TONY A. KELLY,

 Appellant
 (Defendant),

 v.                                                 S-22-0170

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification that
Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a
plea agreement, Appellant entered unconditional guilty pleas to three charges: aggravated
child abuse, child abuse, and misdemeanor possession of methamphetamine. Wyo. Stat.
Ann. § 6-2-503(b)(i) & (c); § 35-7-1031(c)(i)(C). For aggravated child abuse, the district
court imposed a fifteen to twenty year sentence, with the other lesser felony sentence to be
served concurrently. Appellant filed this appeal to challenge the district court’s October
25, 2021, Judgment and Sentence.

[¶2] On August 24, 2022, Appellant’s court-appointed appellate counsel e-filed a Motion
to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting
Motion for Extension of Time to File Pro Se Brief. This Court ordered that, on or before
October 11, 2022, Appellant was permitted to file with this Court a pro se brief specifying
the issues he would like the Court to consider in this appeal. This Court also provided
notice that, after the time for filing a pro se brief expired, this Court would make its ruling
on counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.
This Court notes that Appellant did not file a pro se brief or other pleading in the time
allotted.
[¶3] Now, following a careful review of the record and the Anders brief submitted by
appellate counsel, this Court finds appellate counsel’s motion to withdraw should be
granted and the district court’s Judgment and Sentence should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Tony A. Kelly, is hereby permitted to withdraw as counsel of record for
Appellant; and it is further

[¶5] ORDERED that the Laramie County District Court’s October 25, 2021, Judgment
and Sentence be, and the same hereby is, affirmed.

[¶6]   DATED this 26th day of October, 2022.

                                                 BY THE COURT:

                                                 /s/

                                                 KATE M. FOX
                                                 Chief Justice